Filed 8/23/21 P. v. Fix CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Mono)
                                                            ----


 THE PEOPLE,                                                                                C092615

                    Plaintiff and Respondent,                               (Super. Ct. No. MFE19000946)

           v.

 WILLIAM EVERETTE FIX,

                    Defendant and Appellant.



         A jury found defendant William Everette Fix guilty of vandalism. Defendant
contends the trial court erred in denying his motion to suppress evidence because he was
arrested in his home without a warrant. Defendant asserts pictures of his clothing,
particularly his jacket, should have been suppressed. We conclude defendant forfeited
the suppression issue by failing to raise it in the trial court. Accordingly, we affirm.
                              FACTUAL AND PROCEDURAL BACKGROUND
         Early one evening, bus driver Stefani Starnater finished her bus route. Defendant
tried to board the bus. Starnater told defendant he would have to wait for the night
trolley. Defendant became angry and Starnater closed the bus door. Starnater saw
defendant throw a bag, which hit and broke the bus window.


                                                             1
       Starnater was acquainted with defendant. She identified defendant, by name and
through a photo of defendant, as the person who broke the bus window.
       Subsequently, Mammoth Lakes Officer Richard Marchant spoke with defendant at
his home. Without a warrant, Officer Marchant arrested defendant.
       Defendant filed a motion to suppress under Penal Code1 section 1538.5, in which
he sought to quash his arrest and suppress “all evidence, specifically statements made by
him, [and] observations made by the officer after the illegal detention.”
       At the hearing on the motion, the trial judge viewed footage from Officer
Marchant’s body camera. The recording shows defendant standing in the doorway of his
partially open wooden French doors while talking to Officer Marchant. Defendant
occupied the space between the closed door and the open door. When defendant tried the
close his door, the officer told defendant he was under arrest. The officer used his arm to
stop the door from closing, grabbed defendant’s arm, guided him out of the home, and
arrested him.
       The trial court denied the motion, concluding defendant was voluntarily exposed
in the threshold of his doorway and the arrest began when the officer was outside the
house. The trial court found pursuant to United States v. Vaneaton (9th Cir. 1995)
49 F.3d 1423 and United States v. Santana (1976) 427 U.S. 38 [49 L.Ed.2d 300], the
arrest did not violate the United States Constitution.
                                          DISCUSSION
       The constitutional protection against violation of the right of the people to be
secure in their persons and houses against unreasonable seizures applies to arrests within
the home. (U.S. Const., 4th Amend.; Cal. Const., art. I, § 13; People v. Ramey (1976)
16 Cal.3d 263, 275-276.) “[T]he lack of an arrest warrant does not invalidate defendant’s




1      Undesignated statutory references are to the Penal Code.

                                              2
arrest . . . . It would require suppression solely of evidence obtained from searching the
home at the time of the arrest.” (People v. Marquez (1992) 1 Cal.4th 553, 569.) A
defendant may test the unreasonableness of a search or seizure through the procedures
provided in section 1538.5.
       A defendant’s suppression motion must be made in writing and must specifically
list the items of property or evidence sought to be suppressed. (§ 1538.5, subd. (a)(2).) In
defendant’s written motion, he specifically sought the suppression of “statements made
by him, observations made by the officer after the illegal detention.” At the hearing on
the motion, defendant requested suppression of “anything that happens” after the arrest.
On appeal, defendant contends evidence of his clothing, particularly his jacket, should
have been suppressed. The issue of suppression of evidence of the jacket was never
raised in the trial court. As a result, it was forfeited. (§ 1538.5, subd. (m); see also
People v. Williams (1999) 20 Cal.4th 119, 136; People v. Davis (2008) 168 Cal.App.4th
617, 629.) Accordingly, we need not determine whether the trial court’s suppression
ruling was in error.
                                           DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                   Robie, J.
We concur:



/s/
Blease, Acting P. J.



/s/
Renner, J.

                                               3